Citation Nr: 1540150	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic left eye uveitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran's chronic left eye uveitis began in service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have been met.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for a left eye disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In February 2008, the Veteran filed his present claim seeking entitlement to service connection for a left eye disorder.  He asserted that his left eye disorder first manifested during his military service and that he has experienced it ever since that time.

The Veteran's service entrance examination reveals that his left eye was normal when he entered military service in November 1990.  His service treatment records reflect that he developed iritis of his left eye in August 2000 and that he was given a conjunctival injection and provided a possible assessment of uveitis.  The Veteran's records also indicate that he was treated for left eye redness, irritation, and strain in September 2000; that he was subsequently diagnosed as having anterior uveitis and treated for uveitis recurrences in April 2002, April 2003, and May 2004; and that he experienced left eye pain and was diagnosed as having left eye chronic conjunctivitis in May 2004.

His post-service VA treatment records reflect that he received ongoing treatment for his left eye uveitis in April 2007, April 2008, October 2008, June 2009, July 2009, and November 2009.  Moreover, his June 2009 VA eye consultation report noted that the Veteran had left eye uveitis since 2000.

In December 2010, the Veteran underwent a VA eye examination.  The VA examiner reviewed the Veteran's medical records and noted that the Veteran experienced iritis in his left eye while studying for the promotion boards in August 2000 and that he had recurrences of uveitis in April 2002, April 2003, May 2004, and May 2006.  It was also noted that following a recurrence of uveitis in April 2007, the Veteran had been monitored carefully by the ophthalmology unit at the VA Medical Center and had no further major flare-ups.  Next, the examiner performed a physical evaluation of the Veteran's eyes.  The examiner observed that the Veteran's left eye slit lamp was abnormal and that he had pigment clumps on the anterior lens capsule.  The examiner also observed that the Veteran had a history of recurrent uveitis in his left eye over the past 10 years.  The examiner stated, "No cause for this inflammation has been established, so it can be considered idiopathic."  Thereafter, the examiner opined that it was "not at all likely that the uveitis was caused by [the Veteran's] studying for the promotion boards when this condition first developed in August 2000."  The examiner concluded that there was no relationship between the Veteran's military service and his monocular uveitis.

In January 2011, an addendum medical opinion was obtained from the same VA examiner who conducted the December 2010 VA eye examination.  In the addendum opinion, the VA examiner addressed the onset of the Veteran's uveitis during his military service.  In particular, the examiner indicated that the Veteran developed uveitis while serving in the military and that "[t]his condition has never gone away but has been fairly successfully treated over the past several years."  The examiner then opined that the Veteran's current left eye uveitis began during his military service, and "[f]or this reason, it is the direct and only cause of the ongoing uveitis he is still being treated for."

Based on a review of the record, the Board finds that the criteria for entitlement to service connection for a left eye disorder have been met.  The Veteran's statements are competent to relate that his left eye uveitis began during his active duty service and that he has continued to experience left eye uveitis since that time.  Furthermore, there is no reason for the Board to question his credibility.  Strengthening the Veteran's credibility is the June 2009 VA eye consultation report which noted that the Veteran had left eye uveitis since 2000, the December 2010 VA examination report which indicated that the Veteran had a history of recurrent uveitis in his left eye over the past 10 years, and the January 2011 VA addendum medical opinion stating that the Veteran's current uveitis began during his military service and was the direct and only cause of his ongoing uveitis that he has experienced since that time. 

Resolving all doubt in favor of the Veteran, service connection for left eye uveitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for left eye uveitis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


